MEMORANDUM **
David Rodriguez appeals his conviction and thirty-three month sentence following a guilty-plea conviction for one count of distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).
Rodriguez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record on the ground that he failed to discover any arguable issues on appeal. Rodriguez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.